Opinion by
Rice, P. J.,
The written lease of the premises from which the plaintiff claimed in this action of trespass that he was unlawfully evicted was executed by the Farmers’ Market Company, an unincorporated association, by Joseph Lauman, its secretary, as lessor, and H. B. McNeal and H. S. Houck, as lessees. The term was one year from March 1, 1907, with privilege of three. It appears that McNeal and Houck were partners in a skating rink business conducted on the premises, and that in July, 1907, McNeal bought out Houck and thereafter had exclusive possession of the premises and conducted the business and paid the rent individually. At midnight on February 29, 1907, the term of one year ending at that time, the lessors evicted McNeal, and later he brought this action.
The lease, as we have seen, was for one year with privilege of three. This gave the lessees an option, and, assuming that it was exercisable by McNeal alone, there was ample evidence that he exercised it in due season by express notice to Lauman, the secretary and treasurer of the association, who, moreover, had acted for the association in making the lease, in collecting the rent, and in other negotiations regarding the use of the premises. We deem it unnecessary to recite the conflicting evidence bearing upon the question of the exercise of the option; it is enough to say that the court -submitted the question to the jury and that the evidence was sufficient, if believed by them, to sustain a finding that the option was exercised.
But the appellant’s counsel argue that a covenant to renew a lease to more than one lessee cannot be enforced *426by one of them for himself. On the other hand, it is contended, and evidence was given to show, that before buying out Houck, McNeal consulted Lauman, the secretary and treasurer of the association, who told him to go ahead and that he would stand by him, and that, acting on this inducement, McNeal bought out Houck and thereafter held exclusive possession of the premises, paying the rent, with the acquiescence of the lessors. There was evidence also tending to show that when McNeal gave notice of his intention to hold the premises for the three years this was not only assented to by Lauman acting for the association, if not by other officers of the association, but that a change in some of the terms of the lease were then agreed to.. Applying the well-understood principle as to the authority of a partner to act for the partnership in matters within the general scope of the business, the court held that the question whether Lauman had authority to substitute the plaintiff for the original tenants named in the lease was for the jury under the evidence. In this we see no error. There was ample evidence to sustain a finding that the transactions were within the scope of the business of the partnership, for that is what the association was, and that Lauman in his dealings with the plaintiff was acting within the scope of his authority as secretary and treasurer of the association and that his acts were acquiesced in. It was perhaps too broad a statement of the question to say, as was said at .the conclusion of the instructions complained of in the third assignment of error, that “the question comes down practically to this, whether Lauman, the agent of these defendants, accepted McNeal as a substitute for or in place of the tenants originally named in this lease,” and to that extent this assignment of error is sustained; but that the-general question, as above stated, was for the jury we concur with the learned trial judge.
It is further contended, upon the authority of Fletcher v. Gawanese Tribe, 9 Pa. Superior Ct. 393, and Maisch v. Order of Americus, 223 Pa. 199, that an action at law *427could not be maintained and therefore the request for binding instructions should have been granted. The point decided in those cases was that, as the statutory law of Pennsylvania now stands, an unincorporated beneficial association may not be sued in assumpsit in its collective capacity or name for an obligation of the organization. We think those decisions are not applicable to the present case. This was an action of trespass. The names of the defendants as they stood on the record of the court below were, “Farmers Market Company, ah unincorporated association, Joseph Strickler, president, Joseph N. Laurean, secretary, Eugene Laverty, John J. Landis, Jacob Epler, Samuel Shank, directors of said association.” Service of the summons was accepted for all of the defendants, and a general appearance and plea of “not guilty” were entered for them. In the cases cited it was held that the proper method of suing such association is to institute a suit in equity against some of the members as representing themselves and all others having an interest, and, after judgment, to compel the defendants to see that the treasury of the association pays the claim. This remedy would be wholly inappropriate to recover damages for a tort committed by members of an unincorporated association organized for profit. There was evidence that the defendants sued were responsible for the tortious act complained of, and, .if this were the only question in the case, the judgment entered against them ought not to be disturbed.
The evidence offered in the sixth, seventh, ninth, tenth, eleventh and twelfth assignments taken collectively would tend to show that notwithstanding the lessees’ covenant “that they will use and occupy the said premises as á roller skating rink and for no other different object or purpose,” the plaintiff conducted a disorderly house in violation of the laws of chastity and the liquor laws of the commonwealth. Whether or not the evidence would have come up to the offers and would have justified a forfeiture of the lease and a refusal to permit a renewal *428of the lease at the end of the year, are questions the decision of which may well be postponed until the facts are fully developed and established. But the evidence was offered not merely to show a right of forfeiture, but for the purpose of showing that the plaintiff was not entitled to recover damages for injuries to a business conducted in violation of law, and for that purpose we think the evidence was competent, particularly in view of the manner in which the plaintiff presented his case upon the question of damages. While the plaintiff was. not permitted to recover his profits as such, yet he was permitted to show the amount of business he did and his receipts therefrom, and the jury were instructed that they might consider in determining the value of his leasehold the business that was done, the nature, amount, and profits, as throwing some light on the value of the leasehold or the value of his term. But if he conducted an illegal and immoral business the receipts or the profits would be no test of the value of the term. For the same purpose and reason that the evidence hdduced by the plaintiff was admitted, that offered by the defendant ought also to have been admitted.
We will not discuss the assignments of error further in detail. We have sufficiently indicated the grounds upon which our conclusion that the cause must be sent back for a retrial rests.
The judgment is reversed and a venire facias de novo awarded.